 522DECISIONSOF NATIONALLABOR RELATIONS BOARDMosher Steel CompanyandUnited Steelworkers ofAmerica,AFL-CIO,Petitioner.Case 23-RC-3989January 18, 1974DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMANMILLER AND MEMBERSFANNING AND PENELLOPursuant to a Stipulation for Certification UponConsentElection,a secret ballot election wasconducted among the employees in the stipulatedunit described below. The tally of ballots furnishedthe parties showed that of approximately 980 eligiblevoters, 912 cast valid ballots, of which 511 were for,and 378 against, the Petitioner. There were 23challenged ballots, which were insufficient to affectthe results.Thereafter, the Employer filed timelyobjections to conduct affecting the results of theelection.On November 15, 1973, the Regional Directorissued and served on the parties his Report onObjections to Election recommending that theobjections be overruled in their entirety and Petition-er be certified as the exclusive collective-bargainingrepresentative in the stipulated unit. Thereafter, theEmployer filed timely exceptions to the RegionalDirector's report and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated and we find that thefollowing employees constitute an appropriate unitfor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:Included: a companywide unit of the employeesat all of the Employer's seven plants, at 3910Washington and 6422 Esperson Street, Houston,iIn the absence of exceptions thereto, we adoptpro formathe RegionalDirector'srecommendation to overrule Objections 2 and3, respectively2Although heagrees with his colleagues that the election should not beset aside,Member Penello does so because in his view the statement doesnot constitute interference with theelectionAshe indicated in In 6 inTexas;SanAntonio,Texas;Dallas,Texas;Lubbock, Texas; Tyler, Texas; and Shreveport,Louisiana; described as follows: all productionand maintenance employees, including leadmen,truckdrivers, janitors, and all plant clericals.Excluded: all office clerical employees, drafts-men, inside and outside salesmen, watchmen,guards, professional employees, and supervisorsas defined in the Act.5.The Board has considered the objections, theRegionalDirector's report, and the Employer'sexceptions and brief and hereby adopts the RegionalDirector's findings, conclusions, and recommenda-tions.'The Employer objected to the distribution at itsseven plants by the Petitioner of a leaflet whichstated that, according to a report which the Employ-er had filed with the Government, only two employ-ees had vested rights in the Employer's pension plan.According to evidence submitted by the Employer,however, 150 employees possessed vested rights inthe plan. The Government report, Department ofLabor Form D-2, had listed two employees as beingseparated from employment during the previous yearwith vested rights in the pension plan. This leafletwas the third one which Petitioner had circulatedwhich stressed the Employer's pension plan as anelection issue.We agree with the Regional Director'sconclusion that the Petitioner's statement in thisleaflet constituted a misrepresentation of a materialcampaign issue.2The Employer's IndustrialRelationsManagerwhose office is located in the Company's Houston,Texas, headquarters, had received a copy of Petition-er's leaflet at his office shortly after its distribution inHouston early on the morning of August 28, 1973, atleast48 hours prior to the election. By thatafternoon, verification had been received that theleaflet had been distributed at six of the seven plants.The Petitioner's circulation of this leaflet wasconsistent with its practice of distributing leaflets atall facilities.The information necessary to form aneffective reply to this leaflet was readily accessible totheEmployer inasmuch as the pension plan isadministered from the Employer's Houston officewhere records of the plan are maintained. Further-more, the Industrial Relations Manager had beenone of the three signatories for the Employer on theD-2 form which the Petitioner had misrepresented.The Employer's primary contention is that it couldModine Manufacturing Company,203 NLRB No 77,Member Penello doesnot agree that the Boardshouldcontinue to adhere totheHollywoodCeramicsrule, and will in a proper case discuss modification of the ruleAccordingly.it is unnecessary for him to reach the question in this case as towhether the Employerhad sufficienttime to reply.208 NLRB No. 148 MOSHERSTEEL CO.have effectively refuted this misrepresentation onlyby speeches to the employees and that there wasinsufficient time to do this because of the Board's 24-hour speech-ban rule. Speeches were delivered fromprepared texts to the employees at each plant afterthe leaflets had been distributed. Not only is thereample reason to question the Employer's assertionthat there was not sufficient time to prepare amodification of these speeches in order to refute theUnion'sassertionsconcerning the pension plan, but,further,we do not accept the Employer's premisethatno other manner of reply would have beenadequate. Other means, such as leaflets, could havebeen promptly utilized prior to the election as ameans of countering Petitioner's statements. We notethaton August 29 the Employer distributed acampaign insert with paychecks and circulated apreviouslyprepared leafletwhich refuted otherallegedly inaccurate statements made during thecampaign by the Petitioner. Although fully aware ofthe Petitioner's pension plan misrepresentation, theEmployer nonethelessmade a judgment not todeviate from its predetermined election campaignplan and made no effort to reply in any manner at523any of its locations. The facts show, however, thattheEmployer had adequate opportunity, had it sochosen, to reply to these misrepresentations. Accord-ingly, we agree with the Regional Director that thereisno basis upon which to set aside the election.Modine Manufacturing Company,203 NLRB No. 77;Holli'wood Ceramics Company, Inc.,140 NLRB 221.As the Petitioner has received a majority of thevalid ballots cast, we shall certifyitasthe exclusivebargaining representative of the employees in theunit found appropriate.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for the United Steelworkers ofAmerica,AFL-CIO,and that,pursuant to Section9(a)of the NationalLaborRelationsAct,asamended,the said labor organization is the exclusiverepresentative of all the employees in the unit foundappropriate herein for the purposes of collectivebargaining with respect to rates of pay, wages, hoursof employment,or other conditions of employment.